Citation Nr: 0722010	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-39 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to September 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

Procedural history

In April 1952, the RO denied the veteran's claim of 
entitlement to service connection for a low back disability.  
A letter was sent on April 23, 1952 informing the veteran of 
the decision and of his appellate rights; he did not initiate 
an appeal.

In July 2004, the veteran requested the RO to reopen his 
claim of entitlement to service connection for a low back 
disability.  In an October 2004 rating decision, the RO 
determined that new and material evidence had not been 
submitted and the veteran's previously-denied claim would not 
be reopened.  Subsequently, in a May 2005 rating decision, 
the RO reopened the issue on appeal and denied the veteran's 
claim on the merits. 

The veteran testified at a personal hearing held by video 
conference before the undersigned Veterans Law Judge (VLJ) in 
May 2007.  A transcript of the hearing has been associated 
with the veteran's claims file.  A motion to advance this 
case on the docket due to the veteran's advancing age was 
granted by the undersigned VLJ at the hearing.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a low back disability in an April 1952 
rating decision.

2.  The evidence received since the April 1952 rating 
decision does not relate to an unsubstantiated fact necessary 
to substantiate the claim of service connection for a low 
back disability.


CONCLUSIONS OF LAW

1.  The RO's April 1952 rating decision, wherein service 
connection for a low back disability was denied, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the April 1952 rating 
decision is not new and material, and the claim of 
entitlement to service connection for a low back disability 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disability.  Implicit in his presentation is the contention 
that he has submitted new and material evidence that is 
sufficient to reopen the claim, which was finally denied by 
the RO in April 1952.

Notwithstanding the fact that the RO reopened the claim in 
May 1995, the Board must still first examine whether the 
evidence warrants reopening the veteran's claim.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The United 
States Court of Appeals for the Federal Circuit has held that 
if service connection for a claimed disability has been 
previously denied and that decision became final, the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007).

With respect to the issue of whether new and material 
evidence has been received which is sufficient to reopen the 
previously-denied claim of entitlement to service connection 
for a low back disability, the VCAA is applicable to the 
extent indicated immediately below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The holding in 
Quartuccio applies to cases in which the submission of new 
and material evidence is involved.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  As will be discussed in greater detail 
below, the veteran has been amply apprised of what was 
required to establish his claim of entitlement to service 
connection.  Moreover, a July 2004 letter from the RO 
specifically apprised the veteran as to what constitutes new 
and material evidence, thus satisfying the requirements of 
Kent.  

The July 2004 VCAA letter informed the veteran that his 
previous claim for entitlement to service connection for a 
low back disability was denied and that the decision was 
final.  He was informed that in order for VA to reconsider 
that issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
"additional existing evidence" that pertains "to the 
reason your claim was previously denied."  The July 2004 
VCAA letter further informed the veteran that "new and 
material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The Board notes that this 
language complies with the holding of the Court in Kent.  See 
also 38 C.F.R. § 3.156 (2006).

Further, in the July 2004 VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for a low back 
disability because the disability was a constitutional or 
developmental abnormality; i.e., a congenital joint deformity 
at the fifth lumbar segment.  Also, no injury of such 
severity was shown during service to establish aggravation.  
By informing the veteran of the need to submit evidence of 
"an injury in military service, or a disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease," the July 2004 VCAA 
letter specifically advised the veteran to provide 
information to fill the prior gaps in the record.  See Kent, 
supra.

The veteran was informed by the July 2004 VCAA letter that VA 
would obtain relevant Federal government records, including 
medical records from the military, from VA hospitals 
(including private facilities were VA authorized treatment) 
and records from other Federal agencies such as the Social 
Security Administration.  The July 2004 letter informed the 
veteran that it was still his responsibility to furnish to, 
or inform VA of the existence of, any evidence pertinent to 
his claim which was not in the possession of a Federal 
agency.

The VCAA letter also informed the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  In essence, the veteran was asked to "give us 
everything you've got," in compliance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

The Board is cognizant of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the claim 
was initially adjudicated by the RO in October 2004, after 
the July 2004 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue.

Finally, concerning VCAA notice, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of elements four and 
five in a March 2007 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess decision.  

In any event, because the Board concludes below that the 
claim of service connection for a low back disability is not 
reopened, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran appeared at a video 
conference hearing before the undersigned VLJ and presented 
personal testimony in support of his claim in May 2007.

Accordingly, the Board will proceed to a discussion of the 
issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  In VAOPGCPREC 3-2003, VA's General Counsel 
noted that "[u]nder the language of [38 U.S.C. § 1111], VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in July 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Factual background

As indicated above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
the claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  This is 
true even in cases such as this, where the RO has reopened 
the claim and denied it on the merits.  See Barnett and 
Jackson, supra.  In this case, as has been discussed in the 
Introduction, the final denial as to the issue of entitlement 
to service connection for a low back disability is the 
unappealed April 1952 RO decision. 

The "old" evidence

At the time of the unappealed April 1952 RO decision, the 
evidence of record consisted of the veteran's service medical 
records.  The service medical records in essence indicated 
that the veteran's low back disability had preexisted service 
and had not been aggravated thereby.

The April 1952 RO decision denied service connection for a 
low back disability because it was determined that the 
veteran suffered from a constitutional or developmental 
abnormality, and that there was also a lack of evidence of 
in-service aggravation of the preexisting low back 
disability.  The veteran was informed of the decision and of 
his appeal rights via a letter from the RO dated April 23, 
1952. 
The decision was not appealed by the veteran.  

Additional evidence submitted since April 1952 will be 
discussed below.

Analysis

Initial matter - change in law

The veteran's claim was denied in April 1952 based on a 
finding by the RO that the veteran had a pre-existing low 
back disability which was not aggravated by his military 
service.  Since April 1952, the law has changed regarding the 
evidentiary standard for rebutting the statutory presumption 
of soundness.  See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304, 
VAOPGCPREC 3-2003; see also Wagner, supra.  

The first matter for the Board's consideration is whether 
this change is a substantive change in the law creating a new 
cause of action.  See Spencer v. Brown, 4 Vet. App. 283 
(1993) [where there is an intervening change in law or 
regulation that creates a new basis of entitlement to the 
benefit, the claim may be reviewed on a de novo basis]. 

It appears from the jurisprudence of the Court that the 
change in the law regarding the statutory presumption of 
soundness pursuant to Wagner was procedural and was not 
substantive in nature.  That is, the change in the law does 
not create a new cause of action warranting a de novo review 
of the veteran's claim.  In addition, the statutory 
presumption of soundness is a rule of law for handling 
evidence and it is not itself considered to be evidence.  
Thus, a change that raises the government's evidentiary 
burden to rebut the presumption of sound condition may not 
constitute new and material evidence to reopen a finally 
decided claim.  See Kent, supra.

Thus, a case such as Wagner does not serve to provide a basis 
for de novo review of the veteran's claim.

The additional evidence

The "old" evidence demonstrated the existence of a low back 
disability.  The veteran's claim was denied in 1952 based on 
lack of in-service aggravation of such disability.  The 
crucial matter at issue is whether the additionally received 
evidence shows or eve suggests that the veteran's low back 
disability was incurred in or aggravated by service.  

Evidence added to the record since the denial in April 1952 
includes post-service private medical records, VA treatment 
records, statements and testimony of the veteran, and 
contentions of his representative.

Private treatment records and VA treatment records show 
continuing treatment for a variously diagnosed low back 
disability.  This evidence, while new in the sense that these 
particular records had not been previously associated with 
the veteran's claims file, is not material.  The presence of 
a low back disability was known at the time the RO denied the 
veteran's claim in April 1952; the matter of the existence of 
a low back disability has never been in dispute.  In fact, 
the few notations in the new evidence regarding the etiology 
of the veteran's low back disability continue to reference a 
pre-service back disability.  

Thus, the medical evidence received since April 1952 merely 
reflects that a low back disability still exists.  Such 
evidence, although new, is not material, since it does not 
establish in-service incurrence or aggravation of such 
disability.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

With regard to the veteran's various statements that his low 
back disability was aggravated or incurred in service, such 
statements are essentially reiterative of his contentions in 
1952.  The veteran's repeated contentions are therefore not 
new. 
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, such lay statements cannot be considered material 
as to the crucial medical question presented, whether 
military service caused or aggravated the veteran's low back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In short, after a careful review of the evidence which has 
been received since the April 1952 decision denying the 
veteran's claim of  entitlement to service connection for a 
low back disability, the Board concludes that new and 
material evidence has not been submitted to reopen the claim. 
 The evidence does not relate to unestablished facts 
necessary to substantiate the claim; either in-service 
incurrence or aggravation of disease or injury and medical 
nexus.  The claim is not reopened, and the benefit sought on 
appeal remains denied. 

Additional comments

As was noted above, the RO reopened the veteran's claim and 
denied it on its merits. The board has declined to reopen the 
claim.  When the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

With respect to this case, the Board concludes that the 
veteran has not been prejudiced by the RO's adjudicating the 
claim on its merits, because in so doing, the RO accorded 
this claim more consideration than was warranted.  Cf. 
Edenfield v. Brown, 8 Vet. App. 384 (1995). As was discussed 
in the VCAA section above, the veteran has been amply 
apprised of what was required to establish his claim of 
entitlement to service connection.  Moreover, the July 2004 
letter from the RO specifically apprised the veteran as to 
what constitutes new and material evidence.
Thus, the veteran has been accorded adequate notice.  See 
Kent, supra.

The Board views its analysis above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  In particular, it is 
incumbent upon him to submit to VA competent medical evidence 
documenting aggravation of his low back disability by service 
or that his low back disability was incurred in service.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for a 
low back disability is not reopened.  The benefit sought on 
appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


